                                                                      Case 3:16-cv-00436-RCJ-WGC Document 126 Filed 09/08/20 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                            1    Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            3    Nevada Bar No. 15175
                                                                 Akerman LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: nicholas.belay@akerman.com
                                                            8    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            9    Certificateholders CWALT, Inc., Alternative
                                                                 Loan Trust 2005-3CB Mortgage Pass-Through
                                                            10   Certificates, Series 2005-3CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                               UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                      DISTRICT OF NEVADA
AKERMAN LLP




                                                            13

                                                            14   THE BANK OF NEW YORK MELLON FKA                        Case No. 3:16-cv-00436-RCJ-WGC
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS CWALT,
                                                                 INC., ALTERNATIVE LOAN TRUST 2005-
                                                            16   3CB     MORTGAGE        PASS-THROUGH                   STIPULATION  AND  ORDER    TO
                                                                 CERTIFICATES, SERIES 2005-3CB,                         EXTEND DEADLINE TO FILE JOINT
                                                            17                                                          PRETRIAL ORDER
                                                                                       Plaintiff,
                                                            18                                                          (SECOND REQUEST)
                                                                 v.
                                                            19
                                                                 HIGHLAND         RANCH     HOMEOWNERS
                                                            20   ASSOCIATION; KERN & ASSOCIATES,
                                                                 LTD;       TBR    I,  LLC;   AIRMOTIVE
                                                            21   INVESTMENTS LLC; DOE INDIVIDUALS I-
                                                                 X, inclusive, and ROE CORPORATIONS I-X,
                                                            22   inclusive,

                                                            23                         Defendants.

                                                            24            The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            25   Certificateholders CWALT, Inc., Alternative Loan Trust 2005-3CB Mortgage Pass-Through

                                                            26   Certificates, Series 2005-3CB (BoNYM) and Highland Ranch Homeowners Association (Highland

                                                            27   Ranch), by and through their respective counsel, hereby stipulate and agree to extend the deadline to

                                                            28   file a joint pretrial order by fourteen (14) days, to September 22, 2020.

                                                                 54518275;1
                                                                   Case 3:16-cv-00436-RCJ-WGC Document 126 Filed 09/08/20 Page 2 of 2




                                                            1             The Court entered an order granting in part and denying in part Highland Ranch's motion for

                                                            2    summary judgment on July 8, 2020, finding BoNYM's claim for deceptive trade practices against

                                                            3    Highland Ranch survived summary judgment and remained pending for trial. (ECF No. 116). Based

                                                            4    on this order, and the parties' first stipulation to extend the joint pretrial order deadline, the current

                                                            5    deadline to file a joint pretrial order is September 8, 2020.

                                                            6             The parties continue to work on a draft joint pretrial order but require additional time to fully

                                                            7    and accurately complete their respective portions. Further, the parties remain engaged in settlement

                                                            8    negotiations, which if successful would resolve the remaining claim for trial. The parties therefore

                                                            9    request a two-week extension to submit a joint pretrial order, which will allow the parties to continue

                                                            10   working towards a potential resolution.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11            This is the parties' second request to extend the joint pretrial order deadline. This request is
                      LAS VEGAS, NEVADA 89134




                                                            12   not made to cause delay or prejudice to any party.
AKERMAN LLP




                                                            13            DATED this 4th day of September, 2020

                                                            14   AKERMAN LLP                                             LAXALT & NOMURA, LTD.
                                                            15
                                                                 /s/ Nicholas E. Belay                                   /s/ Holly S. Parker
                                                            16   NATALIE L. WINSLOW, ESQ.                                HOLLY S. PARKER, ESQ.
                                                                 Nevada Bar No. 12125                                    Nevada Bar No. 10181
                                                            17   NICHOLAS E. BELAY, ESQ.                                 RYAN W. LEARY, ESQ.
                                                                 Nevada Bar No. 15175                                    Nevada Bar No. 11630
                                                            18   1635 Village Center Circle, Suite 200                   9790 Gateway Drive, Suite 200
                                                                 Las Vegas, NV 89134
                                                                                                                         Reno, NV 89511
                                                            19
                                                                 Attorneys for The Bank of New York Mellon
                                                            20                                                           Attorneys for Highland Ranch Homeowners
                                                                                                                         Association
                                                            21
                                                                                                          COURT APPROVAL
                                                            22
                                                                          IT IS SO ORDERED. Dated:
                                                            23
                                                                          September 8, 2020.
                                                            24
                                                                                                                        ___________________________________
                                                            25                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         Case No. 3:16-cv-00436-RCJ-WGC
                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 54518275;1
